Case 8:18-cr-00537-EAK-JSS Document 45 Filed 08/13/19 Page 1 of 1 PagelD 67

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
UNITED STATES OF AMERICA
if, Case No.: 8:18-cr-537-T-17JSS
NICHOLAS BOLLMAN
/

 

NOTICE REGARDING ENTRY OF A PLEA OF GUILTY

In the event Defendant decides at any time before trial to enter a plea of guilty, the United
States Magistrate Judge is authorized by Middle District of Florida Local Rule 6.01(c)(12), with
the consent of Defendant, to conduct the proceedings required by Federal Rule of Criminal
Procedure 11 incident to the making of a plea. If, after conducting such proceedings, the
Magistrate Judge recommends that the plea of guilty be accepted, a presentence investigation and
report will be ordered pursuant to Federal Rule of Criminal Procedure 32. The assigned United
States District Judge will then act on the Magistrate Judge’s Report and Recommendation and, if
the plea of guilty is accepted, will adjudicate guilty and schedule a sentencing hearing at which the
district judge will decide whether to accept or reject any associated plea agreement and will
determine and impose sentence,

CONSENT

I hereby declare my intention to enter a plea of guilty in the above case, and I request and
consent to the United States Magistrate Judge conducting the proceeding required by
Federal Rule of Criminal Procedure 11 incident to the making of such plea. I understand
that if my plea of guilty is then accepted by the District Judge, the District Judge will decide
whether to accept or reject any plea agreement I may have with the United States and will
adjudicate guilty and impose sentence.

Date: August 13, 2019 tH
WME oxGoorr / Mn

NICHOLAS BOLLMAN Attorney for Defendarhy
Defendant

Copies furnished to:
Counsel of Record
